Citation Nr: 0203567	
Decision Date: 04/18/02    Archive Date: 04/26/02	

DOCKET NO.  01-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for dental disability, due 
to dental trauma, for the purpose of establishing entitlement 
to dental treatment at the Department of Veterans Affairs 
expense.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to August 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in St. Paul, Minnesota.

In arriving at this decision, the Board notes that the 
veteran and his representative contend that the veteran is 
entitled to continued treatment for certain teeth that are 
already service connected.  The Board notes that in 1948 and 
1951, the RO&IC granted the veteran's claim of entitlement to 
service connection for dental disability affecting teeth 2, 
8, 9, 10, 12, 13, 18, 19, 30, and 32.  Noncompensable ratings 
were assigned; and from the time of the veteran's discharge 
from service until 1951, he received VA outpatient dental 
treatment, primarily characterized as fillings, for those 
teeth.  The veteran and his representative note that service 
connection for those disabilities has not been severed by the 
VA.  Therefore, they maintain that the veteran remains 
entitled to VA dental treatment for those teeth.  This issue 
has not been specifically addressed by the RO&IC, and is 
referred to them for development and consideration.  In doing 
so, the Board calls the attention of the RO&IC to the 
applicable VA regulations that were in effect prior to 
December 30, 1955,  which were 38 C.F.R. §§ 17.123(b) and 
17.129(b), as well as VAOPGCPREC 21-91 (March 11, 1991).  


FINDINGS OF FACT

1.  Except for teeth 23 through 28, the veteran is edentulous 
and wears a full upper denture and a partial lower denture to 
replace the missing teeth.  

2.  The veteran does not have service-connected dental 
disability for compensation purposes.

3.  Service connection is in effect for dental disability 
affecting teeth numbers 2, 8, 9, 10, 12, 13, 18, 19, 30, and 
32.  

4.  The veteran does not have dental disability as the result 
of combat wounds or other trauma in service.

5.  The veteran was not a prisoner of war.

6.  It has been professionally determined that none of the 
veteran's dental disabilities are aggravating disability from 
an associated service-connected condition.

7.  The veteran is not participating in a rehabilitation 
program under 38 U.S.C.A. Chapter 31.

8.  The veteran is not scheduled for admission to the 
hospital.

9.  The veteran does not have a dental condition which has 
been clinically determined to be complicating a medical 
condition for which he currently receives treatment under 
38 U.S.C.A. Chapter 17.


CONCLUSION OF LAW

Other than teeth number 2, 8, 9, 10, 12, 13, 18, 19, 30, and 
32, the veteran's dental disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1712, 5102, 
5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current dental disability is 
primarily the result of dental trauma in service.  
Accordingly, he maintains that he is entitled to ongoing 
outpatient dental treatment at VA expense.  

The Facts

The veteran's service entrance examination, performed in 
January 1945, indicated that he was missing the following 
teeth:  Numbers 1, 14, 16, 17, 18, 20, 29, and 32.  It also 
indicated that he had dental caries in the following teeth:  
Numbers 2, 7, 8, 10, 15, 30, and 31.  

In February 1945, the veteran was seen for dental treatment 
with respect to teeth 2, 3, 7, 8, 9, 10, 15, 18, and 31.

In June 1945, the veteran was hospitalized for catarrhal 
fever.  He was treated with Penicillin and Sulfadiazine.  

During the veteran's service separation examination in August 
1946, it was noted that he was missing teeth 1, 14, 18, 20, 
30, and 32.  It was also noted that he had dental caries in 
teeth 2, 3, 4, 5, 15, 19, and 31.  Reportedly, he did not 
wear dental bridges or dentures.  The examiner concluded that 
the veteran met the dental requirements for discharge from 
the service.  

In October 1946, the RO&IC received the veteran's claim of 
entitlement to service connection for dental work which had 
been performed in 1945.

In December 1946, the RO&IC received the veteran's 
application for outpatient dental treatment.  The veteran 
reported that he had had 11 teeth filled in service but that 
he had had none extracted.  In December 1946, he had a 
private dental examination which was authorized by the VA.  
The following teeth were reported missing:  1, 14, 17, 20, 
29, and 31.  Fillings were noted in teeth 2, 8, 9, 12, 13, 
19, 30, and 32.

In April 1947, the veteran had private dental treatment 
authorized by the VA.  New fillings were performed in teeth 
2, 3, 4, 5, 7, 8, 10, 18, 19, and 30.  One prophylactic 
treatment was also administered for gingivitis.  The examiner 
reported that such treatment had been satisfactory.  

In February 1948, the RO&IC granted entitlement to service 
connection for teeth 2, 9, 12, 13, 19, and 32.  In March 
1948, the veteran was notified of that decision, as well as 
his appellate rights.  The RO&IC noted that VA records showed 
that necessary dental treatment had been completed and that 
the authority for future dental treatment would be supplied 
upon request.

Later in March 1948, the veteran had a private dental 
examination authorized by the VA.  Treatment was reportedly 
indicated for teeth number 2, 9, 13, 16, 18, 19, 30, and 32.  
In May 1948, VA authorized treatment for the foregoing teeth.

By a rating action, dated in December 1950, service 
connection was granted for dental disability for additional 
teeth, i.e., numbers 8, 10, 18, and 30.  Again, 
noncompensable disability ratings were assigned.  In December 
1951, the veteran was notified of that determination, as well 
as his appellate rights.  It was noted that if, at any time 
in the future, the veteran was in need of treatment for the 
teeth or other dental condition for which service connection 
had been granted, he should apply, in person or in writing, 
to the VA RO&IC or to the nearest VA field station, in order 
that it may be determined whether he was in need of the 
service requested.  

In July 2000, the veteran reported that he had attempted to 
have emergency dental work done at the VA Medical Center (MC) 
in St. Cloud, Minnesota.  He reported that he had been 
refused such treatment, because he did not have service 
connection for such disability.  

In December 2000, the veteran underwent a VA dental 
examination.  The examination request form asked that the 
examiner review the claims folder prior to the examination, 
and the report of the examination stated that the veteran's 
past medical history was reviewed.  The examiner noted that 
there were two questions for resolution; (1) Could high fever 
treated with Penicillin in June 1945 have caused tooth loss 
or jaw damage?  (2) If so, could high fever/Penicillin be 
considered dental trauma?  During the examination, the 
veteran recounted that in June 1945 in service, he had 
developed high fever and had been treated with Penicillin.  
It was noted that from 1946 through 1952, the veteran had had 
multiple dental treatment but that he still had multiple 
loose teeth.  An extraoral examination revealed the veteran 
to be normocephalic and atraumatic.  The trachea was in the 
midline, and no cervical adenopathy was evident.  The 
temporomandibular joint was essentially normal, and the 
veteran opened his mouth to 50 millimeters between his 
incisors of his maxillary denture and lower natural teeth.  
His right, left, and protrusive jaw movements were each 
greater than 10 millimeters.  The intraoral examination 
revealed that the maxilla was edentulous and that he wore a 
complete denture.  In the mandible, he retained teeth numbers 
22 through 28 and wore a serviceable mandibular removable 
partial denture.  There were no soft tissue lesions of the 
gingivae, lips, tongue, floor of mouth, buccal mucosa, 
palate, or pharynx.  X-rays revealed no maxillary pathology.  
The maxilla was somewhat atrophic, consistent with the 
previous edentulation.  In the mandible, the only pathology 
evident was a peripheral radiolucency in tooth number 28, 
which had previously received root canal therapy.  It was 
difficult for the examiner to tell whether that was residual 
scarring or whether there was still active peripheral 
pathology in the tooth area.  The assessment was partially 
edentulous veteran, no major jaw pathology evident.  

In answer to the questions asked, the examiner stated that a 
high fever and/or Penicillin treatment would not cause 
subsequent tooth loss or jaw damage in an adult.  It was 
noted that such high fever could perhaps lead to immediate 
tooth loss in an adult if an uncontrollable localized 
infection, such as necrotizing gingivitis developed; however, 
it appeared as if the veteran had not lost any tooth 
immediately but had lost them all subsequently.  Therefore, 
the examiner concluded that the more likely reason for the 
loss of teeth would be routine dental caries and/or routine 
periodontal disease.  Again, he noted that there would be no 
evidence or cause for jaw damage from a fever unless there 
would be evidence of osteomyelitis.  The examiner 
acknowledged that if the fever or Penicillin caused the tooth 
loss it could constitute dental trauma but that such trauma 
had not occurred in this case.

In two addendums, dated in February 2001, the VA examiner 
noted that he was the same examiner who had seen the veteran 
in December 2000, and that he had reviewed the supplied 
information concerning the veteran.  The examiner stated that 
he did not see anything in the veteran's case which would 
lead him to believe that the veteran's dental problems were 
related to any problems incurred on active duty.  

In May 2001, a private dentist reported that the veteran had 
lost his upper teeth shortly after his discharge from 
service, due to a lack of dental facilities available during 
his two years of service in the Philippines and China.  The 
dentist noted that this had necessitated a full upper 
denture, which he made for the veteran.  The dentist also 
stated that the veteran told him that while in the Navy, he 
had been unable to see a dentist.  It was also noted that 
when the veteran entered service, he had not had any 
cavities.  

Analysis

The veteran seeks service connection for dental disability, 
primarily diagnosed as tooth loss, which he contends is the 
result of dental trauma in service.  He notes that while on 
active duty, he contracted catarrhal fever for which he took 
large doses of Penicillin.  He maintains that such fever and 
medication caused him to lose many teeth and, as such, 
constituted dental trauma.  Accordingly, he maintains that he 
is entitled to ongoing outpatient dental treatment at VA 
expense.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
There must be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may legitimately be questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The current VA regulations show that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381(a).  However, VA regulations 
provide a potential basis for service connection for 
compensation for a loss of teeth, e.g., when such loss is due 
to the loss of substance of the body of the maxilla or 
mandible.  38 C.F.R. § 4.150, DC's 9913 (2001); Simington v. 
West, 11 Vet. App. 41, 44 (1998).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry onto active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or replacement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  Teeth noted as filled at entry will be 
service connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  Teeth noted as carious but restorable at entry will 
not be service connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service 
connected.  Teeth noted as carious but restorable at entry, 
whether or not filled, are to be service connected if 
extraction was required after 180 days or more of active 
service.  Teeth noted at entry as nonrestorable will not be 
service connected regardless of treatment during service.  
Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  38 C.F.R. 
§ 3.381(d).  

In this case, the service dental records show that veteran 
underwent dental work in February 1945; however, that was 
well within 180 days of his entry in service.  Accordingly, 
service connection for dental disability not warranted under 
38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the chief of 
the VA dental service in various categories.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.  Under Class I, those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limit for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  Class II treatment is warranted for 
those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service which 
took place before October 1, 1981.  They may be authorized 
any treatment indicated as reasonably necessary for the one 
time correction of the service-connected noncompensable 
condition but only under certain conditions, including 
whether their application for treatment was made within one 
year after such discharge or release.  Under Class II (a) 
dental treatment, if a dental condition is due to a combat 
wound or other service trauma, the veteran is entitled to VA 
outpatient dental treatment (for a specific dental condition 
due to trauma) as often as may be found necessary, regardless 
of when an application for such treatment is filed.  Class II 
(b) dental treatment is warranted for those having a service-
connected noncompensable dental condition or disability who 
had been contained or interned as prisoners of war for a 
period of less than 90 days.  Under Class II (c), those who 
were prisoners of war for 90 days or more may be authorized 
any needed dental treatment.  Class III dental treatment is 
warranted for those having a dental condition professionally 
determined to be aggravating disability from associated 
service-connected condition.  Class IV dental treatment is 
warranted for those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rating by reason of individual 
unemployability.  Class V dental treatment is warranted for a 
veteran who is participating in a rehabilitation program 
under certain circumstances under 38 U.S.C.A. Chapter 31.  
Class VI dental treatment is warranted for any veteran 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.A.  They may receive 
outpatient dental care which is medically necessary, that is, 
for a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  

In this case, however, the evidence does not show that the 
veteran's loss of teeth is due to a loss of substance of the 
body of the maxilla or mandible.  Accordingly, service 
connection for dental disability for compensation purposes is 
not warranted. Moreover, there is no evidence that he was 
ever a prisoner of war; that it has been professionally 
determined that his dental disability aggravates an 
associated service-connected condition or disability; that he 
is participating in a VA rehabilitation program; or that he 
is scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.A. such that the dental 
condition is clinically determined to be complicating a 
medical condition currently under treatment. 

As noted above, the primary thrust of the veteran's 
contentions is that his missing teeth are the result of 
dental trauma in service.  Although the veteran clearly had a 
high fever which required treatment with Penicillin in 
service, the evidence does not show that such fever or 
treatment is responsible for the veteran's current loss of 
teeth.  In this regard, the most recent VA dental examiner 
stated that any tooth loss associated with high fever would 
occur immediately with such disease.  He noted that in the 
veteran's case, such loss did not occur until years later and 
was associated with dental caries and periodontal disease.  
The examiner acknowledged that tooth loss due to high fever 
could constitute dental trauma but that it was simply not 
present in the veteran's case.  

The May 2001 private examiner has expressed an opinion that 
is somewhat different from that of the VA examiner.  The 
private examiner does not state that the veteran's dental 
disability was the result of a high fever, but the private 
examiner does opine that the veteran lost his upper teeth as 
the result of a lack of dental facilities offered during the 
veteran's two years of service in China and the Philippines.  

The Board finds that the opinion of the VA examiner is of 
greater probative value than that of the May 2001 private 
examiner.  The VA examination request form asked that the 
claims folder be reviewed.  The VA examiner noted that he had 
reviewed the veteran's medical history in conjunction with 
the December 2000 examination, and the February 2001 addendum 
noted that the supplied information concerning the veteran 
had been reviewed.  On the other hand, it is apparent that 
the May 2001 private examiner did not have access to this 
information, and instead relied upon a history that was 
supplied by the veteran.  This history was nearly 55 years 
old, and it is understandable that inaccuracies were 
reported.  For example, the private examiner stated that the 
veteran did not have any cavities prior to entering active 
service.  In fact, the entrance examination shows that the 
veteran had dental caries in teeth number 2, 7, 8, 10, 15, 
30, and 31.  Also, the private examiner based his opinion on 
the premise that the veteran was without dental facilities 
for two years while he was in China and the Philippines.  A 
review of the veteran's service records show that he first 
reported to his receiving ship in April 1945, and that he was 
transferred to shore in California in January 1946.  In other 
words, even assuming that there were no dental facilities 
available between April 1945 and January 1946, this was only 
a period of approximately eight months.  Furthermore, the 
service medical records show that the veteran was given 
dental treatment less than one month before arriving at his 
ship.  As the medical history was apparently provided 
entirely by the veteran, and as an opinion based upon an 
inaccurate factual premise has no probative value, the 
opinion of the VA examiner is of greater value than that of 
the May 2001 private examiner.  Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The VA opinion states that there is no 
relationship between the veteran's dental problems and active 
service.  While the veteran has voiced contentions to the 
contrary, it should be noted that lay personnel are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or etiology of a particular disability.  
66 Fed. Reg. 45620, 45630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(a)(2)); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Accordingly, service 
connection for dental disability due to trauma is not 
warranted.  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §  5100 et sic (West Supp 2001)).  
That law redefined the obligations of the VA with respect to 
the duty to assist, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. §§  5102, 5103, 5103A).  That change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. section 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In evaluating this appeal, the Board finds that the RO&IC has 
met its duty to assist the veteran in the development of this 
claim under the VCAA.  By virtue of information sent to the 
veteran, including the statement of the case and the 
supplemental statements of the case, the veteran and his 
representative were notified of the evidence necessary to 
substantiate the claim.  The RO&IC made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
and in fact, it appears that all evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  Such evidence includes 
the veteran's service medical records; reports of treatment 
and examinations authorized by the VA between the time of the 
veteran's discharge from service in the early 1950's; a 
recent statement from the veteran's private dentist; and the 
report of a VA examination performed in December 2000 with 
addendum.  Indeed, the veteran has not identified any 
outstanding evidence which could support his appeal.  In 
fact, in February 2001, he stated that he had no other 
evidence to submit at this time.  Finally, the Board notes 
that the veteran has been informed of his right to have a 
hearing in association with this appeal; however, to date, he 
has declined to exercise that right.  Accordingly, the Board 
is of the opinion that the VA has met its duty to assist the 
veteran in the development of this appeal and that there is 
no need for further development at this time.  


ORDER

Entitlement to service connection for dental disability on 
the basis of dental trauma for the purpose of entitlement to 
outpatient dental treatment at VA expense is denied.



		
	JOHN L. PRICHARD
	Acting Member, Board of Veterans' Appeals



 

